Citation Nr: 1801798	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Veteran is competent for the purposes of handling the disbursement of Department of Veterans Affairs (VA) funds.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from January 9, 1945 to September 20, 1945.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by the VA Regional Office (RO) in Manila, the Republic of the Philippines, which found the Veteran to be incompetent for the purposes of handling the disbursement of VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not competent to handle direct disbursement of his funds for VA purposes.


CONCLUSION OF LAW

The criteria for a finding of competency to handle direct disbursement of the Veteran's funds for VA purposes are not met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.353 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Board additionally notes that in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims held that these notice and assistance provisions do not apply to competency determinations; consequently, the Board is not required to address the RO's efforts to comply with those provisions.

In a December 2015 rating decision, the RO found that the Veteran was not competent to handle disbursement of his VA payments.  The Veteran has appointed his daughter-in-law as his fiduciary.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

The Board has reviewed the evidence of record and concludes that the Veteran is not competent to handle the disbursement of his VA benefits.  

The Veteran attended a VA psychiatric examination with a neurologist in September 2015.  The examining neurologist diagnosed the Veteran with posttraumatic stress disorder (PTSD) and dementia.  The examiner found that the Veteran had memory loss, spatial disorientation, disorientation to time and place, poor judgment, and impaired abstract thinking.  She found that the Veteran was not able to handle his own financial affairs due to dementia and cognitive impairment.

In March 2017, the Veteran submitted an evaluation from his private physician regarding the need for aid and attendance and housebound status.  The physician wrote that the Veteran had a diagnosis of Alzheimer's disease and that he did not have the ability to manage his own financial affairs.

The Veteran has not submitted any medical evidence indicating that he can, in fact, manage his own finances, and there are no medical opinions in disagreement with the findings of the September 2015 VA examination report.

The preponderance of the medical evidence therefore clearly indicates that the Veteran is not competent to handle disbursement of VA funds.  The Board has considered the Veteran's lay assertions that he believes he is competent to handle his own funds, but finds that the Veteran's assessment of his own mental condition is less probative than the findings of the VA neurologist and the Veteran's own private physician, who are trained medical professionals capable of rendering competent medical evidence regarding the severity of the Veteran's dementia/Alzheimer's disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In concluding that the Veteran is not competent to handle the direct disbursement of VA benefits, the Board acknowledges the presumption in favor of competency.  However, despite this presumption and the Veteran's wish to be declared competent, the evidence of record clearly and convincingly supports a finding of incompetency.  The probative medical evidence of record clearly indicates that the Veteran is not competent to manage his financial affairs.  Given that there is no reasonable doubt arising regarding the Veteran's lack of mental capacity to contract or to manage his own finances, such doubt cannot be resolved in favor of competency.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.353(d).


ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


